Citation Nr: 0431214	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge from 
military service for the period September 2, 1980 to October 
17, 1983 constitutes a bar to Department of Veterans Affairs 
benefits (other than health care and related benefits under 
Chapter 17 of Title 38, United States Code).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The appellant had active duty military service from September 
3, 1976 to September 1, 1980 and received an honorable 
discharge.  He had a second period of active duty military 
service from September 2, 1980 to October 17, 1983 and 
received an other-than-honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in St. Paul, Minnesota, 
which determined that new and material evidence sufficient to 
reopen the veteran's previously-denied claim seeking a 
favorable character of discharge determination had been 
submitted, but then again denied the appellant's claim.  The 
appellant filed a timely appeal to this adverse 
determination.

In a decision dated in November 1998, the Board affirmed the 
RO&IC's decision.  The appellant appealed the Board's 
decision to the United Sates Court of Appeals for Veterans 
Claims (Court), and in an Order dated in March 2001, the 
Court vacated the Board decision and remanded the case to the 
Board.

In May 2002, the Board issued a decision in which it was 
determined that new and material evidence had been received 
sufficient to warrant the reopening of the veteran's claim.  
However, the Board then denied the veteran's claim on its 
merits, determining that the appellant's discharge from 
service for the period from September 2, 1980 to October 17, 
1983 was under dishonorable conditions.  The appellant 
appealed this Board decision to the Court.

In June 2003, following the filing of motions for remand by 
the parties, the Court issued an Order vacating that part of 
the Board's May 2002 decision that determined that the 
character of the appellant's discharge from military service 
for the period September 2, 1980 to October 17, 1983 
constituted a bar to the receipt of VA benefits other than 
medical care under Chapter 17, and remanded the veteran's 
case to the Board for readjudication consistent with the 
parties' motions for remand.  The appellant's claim is 
presently before the Board pursuant to the Court's remand 
Order.

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In March 2004, the Board requested a medical expert opinion 
in this case to address the issue of the medical likelihood 
that the veteran was insane at the time he committed the 
offenses leading to his other-than-honorable discharge in 
October 1983.  In June 2004, the Board received such an 
opinion.  However, it does not appear that the RO&IC has had 
an opportunity to review this evidence in conjunction with 
the veteran's claim relative to this appeal.  Furthermore, in 
September 2004 the Board received from the veteran a 
statement in which he indicated "I do not waive my right to 
have my case remanded to the AOJ for review of the new 
medical opinion.  Please remand my appeal to the AOJ for 
initial review of the evidence obtained by the Board."  
(emphasis in the original).  Therefore, the veteran's claim 
must be remanded to the RO&IC for review of the additional 
evidence, and preparation and issuance of an SSOC.  See also 
Disabled American Veterans et. al. v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003) (holding that significant portions of the 
Board's new procedures for internal development of claims, 
which allowed for initial Board consideration of newly-
obtained evidence without prior referral to the AOJ, were 
invalid).  

Therefore, the case is REMANDED to the RO&IC via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

The RO&IC should readjudicate the issue of 
whether the character of the appellant's 
discharge from military service for the 
period September 2, 1980 to October 17, 
1983 constitutes a bar to Department of 
Veterans Affairs benefits (other than 
health care and related benefits under 
Chapter 17 of Title 38, United States 
Code), with due consideration given to any 
new evidence received since the time of 
the most recent January 1997 statement of 
the case (SOC) issued for this claim.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a new SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




